O’Donnell, J.,
dissenting.
{¶ 46} As the majority acknowledges, there is no dispute that Colon’s indictment is constitutionally defective because it omitted a necessary element for the offense of robbery. I respectfully dissent, however, from the conclusion that this defect is structural. Thus, in my view, a defendant forfeits all but plain error associated with such a defect by failing to object at a time when it could have been corrected by the trial court. Therefore, I would affirm the judgment of the court of appeals and answer the certified question in the affirmative.

*36
Structural Error

{¶ 47} A structural error, according to Johnson v. United States (1997), 520 U.S. 461, 468, 117 S.Ct. 1544, 137 L.Ed.2d 718, is a defect ‘“affecting the framework within which the trial proceeds, rather than simply an error in the trial process itself,’ ” and thus it is “so serious as to defy harmless-error analysis.” Id., quoting Arizona v. Fulminante (1991), 499 U.S. 279, 310, 111 S.Ct. 1246, 113 L.Ed.2d 302. Moreover, the court explained in Neder v. United States (1999), 527 U.S. 1, 119 S.Ct. 1827, 144 L.Ed.2d 35, that “[s]uch errors ‘infect the entire trial process,’ * * * and ‘necessarily render a trial fundamentally unfair.’ ” Id. at 8, 119 S.Ct. 1827, 144 L.Ed.2d 35, quoting Brecht v. Abrahamson (1993), 507 U.S. 619, 630, 113 S.Ct. 1710, 123 L.Ed.2d 353, and Rose v. Clark (1986), 478 U.S. 570, 577, 106 S.Ct. 3101, 92 L.Ed.2d 460. “Put another way, these errors deprive defendants of ‘basic protections’ without which ‘a criminal trial cannot reliably serve its function as a vehicle for determination of guilt or innocence * * * and no criminal punishment may be regarded as fundamentally fair.’ ” Id. at 8-9, 119 S.Ct. 1827, 144 L.Ed.2d 35, quoting Rose, 478 U.S. at 577-578, 106 S.Ct. 3101, 92 L.Ed.2d 460.
{¶ 48} In Johnson, 520 U.S. at 468-469, 117 S.Ct. 1544, 137 L.Ed.2d 718, the court stated that it had found structural errors “only in a very limited class of cases,” and it cited the following examples: the complete denial of counsel, Gideon v. Wainwright (1963), 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799; a biased trial judge, Tumey v. Ohio (1927), 273 U.S. 510, 47 S.Ct. 437, 71 L.Ed. 749; racial discrimination in the selection of a grand jury, Vasquez v. Hillery (1986), 474 U.S. 254, 106 S.Ct. 617, 88 L.Ed.2d 598; the denial of self-representation at trial, McKaskle v. Wiggins (1984), 465 U.S. 168, 104 S.Ct. 944, 79 L.Ed.2d 122; the denial of a public trial, Waller v. Georgia (1984), 467 U.S. 39, 104 S.Ct. 2210, 81 L.Ed.2d 31; and a jury instruction that defined reasonable doubt as “grave uncertainty,” Sullivan v. Louisiana (1993), 508 U.S. 275, 113 S.Ct. 2078, 124 L.Ed.2d 182.
{¶ 49} Importantly, we recently explained in State v. Payne, 114 Ohio St.3d 502, 2007-Ohio-4642, 873 N.E.2d 306, that “[although all structural errors are by nature constitutional errors, not all constitutional errors are structural.” Id. at ¶ 18, citing Chapman v. California (1967), 386 U.S. 18, 22-23, 87 S.Ct. 824, 17 L.Ed.2d 705. And as this court stated in Stacy v. Van Coren (1969), 18 Ohio St.2d 188, 47 O.O.2d 397, 248 N.E.2d 603, “ ‘[n]o procedural principle is more familiar to this Court than that a constitutional right may be forfeited in criminal as well as civil cases by the failure to make timely assertion of the right before a tribunal having jurisdiction to determine it.’ ” Id. at 190, 47 O.O.2d 397, 248 N.E.2d 603, quoting Yakus v. United States (1944), 321 U.S. 414, 444, 64 S.Ct. *37660, 88 L.Ed. 834. Thus, unless it is structural, even a constitutional error may be forfeited.

A Defective Indictment Does Not Constitute Structural Error

{¶ 50} The majority correctly concludes that Colon’s indictment was constitutionally defective because it omitted a necessary element of the charged offense. See Almendarez-Torres v. United States (1998), 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350; State v. Childs (2000), 88 Ohio St.3d 194, 724 N.E.2d 781; State v. Wozniak (1961), 172 Ohio St. 517, 521, 18 O.O.2d 58, 178 N.E.2d 800. I disagree, however, with its conclusion that this “defect clearly permeated the defendant’s entire criminal proceeding” and thus constituted structural error.
{¶ 51} The majority asserts that the defect in Colon’s indictment led to the following constitutional violations during his trial: (1) “the indictment * * * did not include all the elements of the offense charged,” (2) “the defendant [was] unaware of the elements of the crime with which he was charged,” (3) “the [trial] court failed to include the required mens rea for the offense” in the jury instructions, and (4) the prosecutor implied during closing argument that there is no mens rea element. The first and second of these, however, are not additional errors; rather, they merely repeat the reasons for concluding that Colon’s indictment was constitutionally defective, an issue that is not disputed here. Moreover, the last two are confined to parts of the proceedings that occurred after the presentation of evidence. In short, the majority fails to explain how the defective indictment “infect[ed] the entire trial process” (emphasis added), Brecht, 507 U.S. at 630, 113 S.Ct. 1710, 123 L.Ed.2d 353, “necessarily rendered the] trial fundamentally unfair” (emphasis added), Rose, 478 U.S. at 577, 106 S.Ct. 3101, 92 L.Ed.2d 460, or otherwise prevented the trial from “reliably serving] its function as a vehicle for determination of guilt or innocence,” id. at 577-578, 106 S.Ct. 3101, 92 L.Ed.2d 460.
{¶ 52} In Neder, 527 U.S. 1, 119 S.Ct. 1827, 144 L.Ed.2d 35, the court reviewed an issue that is analogous to the one before us here. There, the trial court had given an instruction to the jury that omitted a necessary element of the offense, and the defendant asserted that this constituted structural error. The Supreme Court rejected this argument, however, stating, “Unlike such defects as the complete deprivation of counsel or trial before a biased judge, an instruction that omits an element of the offense does not necessarily render a criminal trial fundamentally unfair or an unreliable vehicle for determining guilt or innocence.” (Emphasis sic.) Id. at 9, 119 S.Ct. 1827, 144 L.Ed.2d 35. This conclusion is instructive, because if it is not structural error when a jury returns a guilty verdict based on an instruction that omitted a necessary element of the offense, then neither should it be structural error when an indictment omits a necessary element.
*38{¶ 53} In my view, the instant matter does not fall into the “very limited class of cases” in which structural errors have been found, Johnson, 520 U.S. at 468, 117 S.Ct. 1544, 137 L.Ed.2d 718, nor does the defect in Colon’s indictment resemble the errors that the United States Supreme Court has previously deemed to be structural in nature, such as the total denial of counsel in Gideon, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799, the biased trial judge in Tumey, 273 U.S. 510, 47 S.Ct. 437, 71 L.Ed. 749, the grand jury selected on the basis of race in Vasquez, 474 U.S. 254, 106 S.Ct. 617, 88 L.Ed.2d 598, or the denial of self-representation at trial in Wiggins, 465 U.S. 168, 104 S.Ct. 944, 79 L.Ed.2d 122.
{¶ 54} Moreover, the majority’s holding in this case contradicts our decisions in numerous other cases in which we applied the plain-error doctrine when a defendant failed to object in the trial court to a defective indictment. For example, in State v. Carter (2000), 89 Ohio St.3d 593, 734 N.E.2d 345, the defendant challenged his indictment on the basis that it omitted an essential element for the offense of rape. We stated that “Carter never challenged the sufficiency of the indictment at any time before or during his trial. An appellate court need not consider an error that was not called to the attention of the trial court at a time when such error could have been avoided or corrected by the trial court.” Id. at 598, 734 N.E.2d 345, citing State v. Williams (1977), 51 Ohio St.2d 112, 117, 5 O.O.3d 98, 364 N.E.2d 1364. “As a result,” we concluded, “such error is waived absent plain error.” Id., citing State v. Moreland (1990), 50 Ohio St.3d 58, 62, 552 N.E.2d 894. See also State v. Biros (1997), 78 Ohio St.3d 426, 678 N.E.2d 891; State v. Joseph (1995), 73 Ohio St.3d 450, 455, 653 N.E.2d 285; State v. Mills (1992), 62 Ohio St.3d 357, 363, 582 N.E.2d 972.

Conclusion

{¶ 55} In State v. Perry, 101 Ohio St.3d 118, 2004-Ohio-297, 802 N.E.2d 643, ¶ 23, “[w]e emphasize[d] that both this court and the United States Supreme Court have cautioned against applying a structural-error analysis where, as here, the case would be otherwise governed by Crim.R. 52(B) because the defendant did not raise the error in the trial court. * * * This caution is born of sound policy. For to hold that an error is structural even when the defendant does not bring the error to the attention of the trial court would be to encourage defendants to remain silent at trial only later to raise the error on appeal where the conviction would be automatically reversed. We believe that our holdings should foster rather than thwart judicial economy by providing incentives (and not disincentives) for the defendant to raise all errors in the trial court — where, in many cases, such errors can be easily corrected.” (Emphasis omitted.)
{¶ 56} In concluding that a structural error occurs when an indictment omits an element of the offense charged, the majority authorizes defendants to treat the defect as a trump card in that, upon the jury’s returning a guilty verdict, it can be *39played for the first time on appeal to secure a reversal. This should not be the law in Ohio, where defendants have not only the opportunity to correct a defective indictment pursuant to Crim.R. 7(D), but also the obligation to do so under Crim.R. 12(C) and R.C. 2941.29.
{¶ 57} For these reasons, it is my view that the defect in Colon’s indictment is not structural in nature, and by failing to object at a time when it could have been corrected, Colon forfeited all but plain error related to that defect. Accordingly, I would affirm the judgment of the court of appeals and answer the certified question in the affirmative.
Lundberg Stratton, J., concurs in the foregoing opinion.